Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 The preliminary amendment dated 18 June 2020, in which claims 1-16 have been amended, is acknowledged.
Claims 1-16 are pending in the instant application.
	Claims 1-16 are being examined herewith.
Priority
This application is a National Stage entry of International Application PCT/EP2018/086182, filed on 20 December 2018, which claims priority from Italian Patent Application 102017000148902, filed on 22 December 2017. A certified copy of the priority document, in English, has been submitted on 18 June 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2020 is acknowledged and considered.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of cardiac fibrosis in a subject suffering from metabolic syndrome/obesity with inositol or an isomer of inositol, does not reasonably provide enablement for the treatment of any muscle fibrosis disease in a subject with inositol, as recited by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
 (1) The nature of the invention and (2) the breadth of the claims:
, comprising administering an effective amount of inositol to a subject in need thereof. Thus, claims 1, 4-16, taken together with the specification, imply that inositol can treat the various types of muscle fibrosis diseases. 
The claims are broader than the disclosure.  The claims encompass the treatment of any muscle fibrotic disease comprising administration of inositol.   
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
With respect to the recitation fibrosis/muscle fibrosis, Friedman et al. (Science Translational Medicine 2013, 5 (167), 167sr1, pages 1-17, cited in PTO-892) teach that the origin of fibrosis in injured adult tissues resides in myofibroblast or disease-activated fibroblast as the primary fibrogenic cell (Table 1, also page 8, left column, second paragraph). Originally identified in wounded skin and contractures and defined as “wound fibroblasts,” myofibroblasts express contractile proteins in common with smooth muscle cells and accumulate in virtual spaces between organ structures. They exhibit dense rough ER, a lack of lysosomal vacuoles, and modest amounts of intermediate filaments (desmin, vimentin, and SMA). In normal organs, SMA is expressed by smooth muscle cells of arterioles, veins, and the airways, but all diseased organs show an increase in SMA+ myofibroblasts, which generate interstitial or fibrillar matrix composed of types I and III collagens, among other ECM constituents. Large populations of mesenchymal cells were identified in all human organs, and these mesenchymal precursors are the major—if not the only—source of fibrosis forming myofibroblasts in many models of organ injury in mice (Table 1). 
Friedman teaches (page 8, left column, second paragraph) that each organ has related but distinct resident cell types that give rise to myofibroblasts. In the healthy liver, resident hepatic 
Friedman also teaches (page 9, left column, second paragraph, page 9, right column) tissue-specific features of fibrosis for therapeutic targeting. Friedman teaches pinpointing targets that are unique to diseases tissue or are only expressed in a specific organ (page 9, left column, second paragraph) such as, for example, therapeutic targets present in arteriolar smooth muscle cells in normal liver which are markedly induced in hepatic stellate cells upon activation.
Friedman teaches (table 2) the pathways that affect fibrosis in myoblasts /cells of origin in different organs (Table 2), including liver (Li), kidney (K), lung Lu), skin (S), heart (H), pancreas (P), gut (G). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Friedman teaches the complexity of the mechanisms involved in fibrosis. Friedman teaches that, while some mechanisms underlying fibrosis are common, others are specific to certain organs. Importantly, Friedman teaches (page 9, left column, second paragraph) tissue-specific features of fibrosis for therapeutic targeting. Friedman teaches that researchers are wary of targeting the conserved, or core pathways of fibrosis for therapy because of potential collateral effects of 
In view of the teachings of Friedman, and the varying mechanisms of the different fibrotic diseases, a skilled artisan would view that it is unlikely that the claimed method would be useful for treating the full scope of fibrosis/muscle fibrosis encompassed by the instant claim limitations.  Furthermore, as the etiology of the different fibrotic diseases differs from one condition to another, from one organ to another, and in view of the fact that the instantly claimed fibrosis of muscle encompasses skeletal muscle, cardiac muscle, as well as smooth muscle present throughout the body in GI tract, cardiovascular system including blood vessels and lymphatic vessels, renal system including urinary bladder, genital system including uterus and both male and female reproductive tracts, the respiratory tract, the skin and the iris of the eye, it is unlikely that a skilled artisan would view that the instantly claimed method comprising administering inositol of the instant application, could be used to treat the full scope of muscle fibrosis as claimed.  
(5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research, treatment of fibrosis).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of muscle fibrosis as claimed.  
The specification (Example 1, Table 1, page 29, Figure 1) has provided guidance for inositol as being effective to treat cardiac fibrosis caused by metabolic alteration: administration of a mixture of myoinositol (MI) and D-chiro inositol (DCI) to mice in a model of metabolic syndrome led to a significant decrease in both interstitial and perivascular cardiac fibrosis compared to untreated controls.
The specification (Example 2, Table 2, page 30, Figure 2) has provided guidance for inositol as being effective to treat cardiac fibrosis caused by obesity: administration of a mixture of myoinositol (MI) and D-chiro inositol (DCI) to mice in a model of obesity led to a significant decrease in both interstitial and perivascular cardiac fibrosis compared to untreated controls.
Thus, the Specification has provided guidance for inositol/ isomers thereof being effective to treat cardiac fibrosis caused by metabolic syndrome or obesity.
However, the specification does not provide enablement for treatment of broadly claimed muscle fibrosis.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to claims 1, 4-16 and the high unpredictability in the art as evidenced therein, the diversity of diseases encompassed by the genus of muscle fibrosis and the complexity of the underlying mechanisms, and the lack of guidance provided in the specification, one of ordinary  scope with instant claims 1, 4-16.

 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  Claims 10, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation weight ratio of about 10:1 to about 100:1, and the claim also recites about 20:1 to about 80:1, about 30:1 to about 60:1, about 35:1 to about 50:1, about 40:1 or 40:1, which are the narrower statements of the range/limitation. 
Claim 11 recites the broad recitation about 500-4000 mg myoinositol, and the claim also recites about 1000-2000 mg myoinositol; about 2000 mg myoinositol; about 600 mg myoinositol; or about 550 mg myoinositol, which are the narrower statements of the range/limitation. Further, claim 11 recites broadly that the method comprises administering to the subject about 500-4000 mg myoinositol (which does not preclude the presence of other 
Further, claim 12 recites the broad recitation about 5-100 mg D-chiroinositol, and the claim also recites about 10-50 mg D-chiroinositol; about 50 mg D-chiroinositol; or about 13.8 mg D-chiroinositol, which are the narrower statements of the range/limitation.
 	The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected are rejected under AIA  35 U.S.C. 103 as obvious over Pintaudi et al. (International Journal of Endocrinology 2016, article ID 9132051, pages 1-5, cited in PTO-892), in view of Ban et al. (Vascular Health and Management 2008, 4 (3), 575-596, cited in PTO-892).
Pintaudi (International Journal of Endocrinology 2016, article ID 9132051, pages 1-5) teaches the effectiveness of myo-inositol and D-chiro inositol in treating type 2 diabetes. 
Pintaudi teaches that administration of a combination (as in instant claims 5-12) of myo-inositol (as in instant claim 4) 550 mg and D-chiro inositol (as in instant claim 9) 13.8 mg, amounts as in instant claims 11, 12, 16, weight ratio myoinositol/D-chiroinositol about 40:1, as in instant claim 10, to patients suffering from T2DM resulted in treatment as measured by a significant decrease in fasting blood glucose and HbA1c levels compared to baseline.
Pintaudi does not teach a method of treating cardiac fibrosis such as interstitial or/and perivascular cardiac fibrosis in said patients with said combination of myo-inositol and D-chiro inositol, as in the instant claims.
Pintaudi does not teach administration of 2050 mg inositol as a powder, as in instant claim 13, as 2000 mg myoinositol and 50 mg D-chiroinositol, as in instant claim 14.


Ban (Vascular Health and Management 2008, 4 (3), 575-596) teaches (page 576, right column, second paragraph) that patients with diabetes exhibit myocardial fibrosis as perivascular and/or interstitial cardiac fibrosis. Ban also teaches that myocardial interstitial fibrosis is present even in mild hyperglycemia in diabetes.
Importantly, Ban teaches (page 577, right column, second paragraph, Figure 1) that chronic hyperglycemia is the main factor of onset in type 2 diabetes and strict glycemic control reduces end-organ complication incidence and rate of progression.

It would have been obvious to a person of ordinary skill in the art to combine the teachings of Pintaudi and Ban to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to evaluate the effect of myoinositol and D-chiroinositol on cardiac fibrosis associated with type 2 diabetes, because Pintaudi teaches that the combination of myoinositol and D-chiroinositol is effective to treat type 2 diabetes, Ban teaches that patients with type 2 diabetes exhibit perivascular and/or interstitial cardiac fibrosis, and Ban further teaches that strict glycemic control in patients with diabetes reduces end-organ complication incidence and rate of progression. Thus, the person of ordinary skill in the art would have administered the combination of myoinositol and D-chiroinositol to patients suffering from type 2 diabetes in the method of Pintaudi, with the expectation that the combination of myoinositol and D-chiroinositol, known to be effective to treat type 2 diabetes by significantly decreasing fasting blood glucose and HbA1c levels (glycemic control), will reduce the risk of developing (reduce the incidence rate of) 
Determining the therapeutic amount of drugs in the method of treatment, by keeping the weight ratio between myoinositol and D-chiroinositol as taught by Pintaudi, as in instant claim 14, or combining the two drugs myoinositol and D-chiroinositol in one soft gel capsule, as in instant claim 15, are obvious steps, well within the skill of the artisan.
As such, claims 1-16 are rejected as prima facie obvious.

Claims 1-16 are rejected are rejected under AIA  35 U.S.C. 103 as obvious over Ferrari et al. (American Journal of Obstetrics and Gynecology 2016, 215, 503.e1-8, cited in PTO-892), in view of Panchal et al. (J Cardiovasc Pharmacol 2011, 57 (1), 51-64, cited in PTO-892).
Ferrari (American Journal of Obstetrics and Gynecology 2016, 215, 503.e1-8) teaches the effectiveness of myo-inositol and D-chiro inositol in treating metabolic syndrome.
Ferrari teaches that administration of a combination (as in instant claims 5-9) of myo-inositol (as in instant claim 4) and D-chiro inositol (as in instant claim 9), weight ratio myoinositol/D-chiroinositol equal to 40:1 (page 503.e3, left column, second paragraph), as in instant claim 10, to subjects /mice with pregnancies complicated by the metabolic-like syndrome resulted in treatment as measured by a significant decrease in blood glucose (Figure 3A) and a significant decrease in systolic blood pressure (Figure 2A) in said subjects.
Ferrari teaches (page 503.e5, left column, last paragraph) that myoinositol/D-chiroinositol administration in pregnant mice with metabolic-like syndrome phenotype resulted in improved blood pressure, glucose tolerance and leptin levels. Ferrari teaches (page 503.e6, right column, first paragraph) that myoinositol and D-chiroinositol may act by improving endothelial function 
Ferrari does not teach a method of treating cardiac fibrosis such as interstitial or/and perivascular cardiac fibrosis in said patients with said combination of myo-inositol and D-chiro inositol, as in the instant claims.
Ferrari does not teach administration of 2050 mg inositol as a powder, as in instant claim 13, as 2000 mg myoinositol and 50 mg D-chiroinositol, as in instant claim 14.
Ferrari does not teach that myo-inositol 550 mg and D-chiro inositol 13.8 mg are administered in the method, as in instant claims 11, 12, 16, as part of a soft gel capsule, as in instant claim 15.

Panchal et al. (J Cardiovasc Pharmacol 2011, 57 (1), 51-64) teach that metabolic syndrome is associated with cardiac fibrosis such as perivascular and interstitial cardiac fibrosis. 
Panchal teaches that metabolic syndrome clusters risk factors for cardiovascular disease and type 2 diabetes (page 51, right column, first paragraph). Panchal teaches (page 51, right column, first paragraph) that oxidative stress along with inflammation may initiate changes in cardiovascular structure and function such as cardiac fibrosis.
Panchal teaches that subjects with metabolic syndrome (HCHF diet-fed rats) exhibit perivascular (“pf”) and interstitial (“if”) cardiac fibrosis (Figure 2 C, G, D, H, also Table 2 lines Interstitial LV fibrosis % surface area; Perivascular LV fibrosis % surface area); increased production of reactive oxygen species and increased plasma malondialdehyde concentrations (page 55, right column, fourth paragraph, also page 60, right column, last paragraph).


It would have been obvious to a person of ordinary skill in the art to combine the teachings of Ferrari and Panchal to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to evaluate the effect of myoinositol and D-chiroinositol on cardiac fibrosis associated with metabolic syndrome, because Ferrari teaches that the combination of myoinositol and D-chiroinositol is effective to treat metabolic syndrome, and Ferrai also teaches that myoinositol and D-chiroinositol may act by decreasing radical oxidative stress, Pachal teaches that patients with metabolic syndrome exhibit perivascular and interstitial cardiac fibrosis, and Panchal teaches the direct relationship between increased reactive oxygen species production and cardiac fibrosis in subjects with metabolic syndrome. Thus, the person of ordinary skill in the art would have administered the combination of myoinositol and D-chiroinositol to patients suffering from metabolic syndrome in the method of Ferrari, with the expectation that myoinositol and D-chiroinositol, known to be effective to treat metabolic syndrome by significantly decreasing blood glucose (glycemic control) and by decreasing radical oxidative stress, will reduce the risk of 
Determining the therapeutic amount of drugs used in the method of treatment, as in instant claims 11-16, by keeping the weight ratio between myoinositol and D-chiroinositol as taught by Ferrari, and combining the two drugs myoinositol and D-chiroinositol in one soft gel capsule, as in instant claim 15, are obvious steps, well within the skill of the artisan.
As such, claims 1-16 are rejected as prima facie obvious.

Claims 1-16 are rejected are rejected under AIA  35 U.S.C. 103 as obvious over Shao et al. (CN 105748448, published 13 July 2016, cited in PTO-892), in view of Ferrari et al. (American Journal of Obstetrics and Gynecology 2016, 215, 503.e1-8, cited in PTO-892), in further view of Zhao et al. (Mol Cell Biochem 2008, 317, 43-50, cited in PTO-892).
Shao et al. (CN 105748448) teach that D-chiroinositol is effective to treat hepatic fibrosis and inhibits the generation and progression of hepatic fibrosis (Abstract, also Example 4).
Shao teaches (Example 5, [0045]- [0046]) that administration of D-chiroinositol significantly decreases serum oxidative stress markers. After administration of D-chiroinositol, the content of malondialdehyde (MDA) in the serum was significantly decreased, and the activity of superoxide dismutase (SOD) was increased (Figure 5) compared to levels prior drug administration. Shao teaches [0046] that D-chiroinositol significantly inhibits the oxidative stress level. 
Shao does not teach a method of treating cardiac fibrosis such as interstitial or/and perivascular cardiac fibrosis with D-chiroinositol or with a combination of myo-inositol and D-chiro inositol, as in the instant claims.

Ferrari (American Journal of Obstetrics and Gynecology 2016, 215, 503.e1-8) teaches administration of a combination (as in instant claims 5-9) of myo-inositol (as in instant claim 4) and D-chiro inositol (as in instant claim 9), weight ratio myoinositol/D-chiroinositol equal to 40:1 (page 503.e3, left column, second paragraph), as in instant claim 10, to subjects suffering from metabolic syndrome (which includes hypertension) resulted in a significant decrease in systolic blood pressure (Figure 2A) in said subjects.
Ferrari teaches (page 503.e6, right column, first paragraph) that myoinositol and D-chiroinositol may act by decreasing radical oxidative stress.
Ferrari does not teach a method of treating cardiac fibrosis such as interstitial or/and perivascular cardiac fibrosis in said patients with said combination of myo-inositol and D-chiro inositol, as in the instant claims.
Ferrari does not teach administration of 2050 mg inositol as a powder, as in instant claim 13, as 2000 mg myoinositol and 50 mg D-chiroinositol, as in instant claim 14.
Ferrari does not teach that myo-inositol 550 mg and D-chiro inositol 13.8 mg are administered in the method, as in instant claims 11, 12, 16, as part of a soft gel capsule, as in instant claim 15.

Zhao et al. (Mol Cell Biochem 2008, 317, 43-50) teach that oxidative stress mediates cardiac fibrosis such as perivascular and interstitial cardiac fibrosis. 
Zhao teaches that cardiac fibrosis represented by perivascular/interstitial fibrosis occurs in patients with hypertension (Abstract).

Zhao teaches that blocking oxidative stress (page 49, left column, last paragraph) attenuates cardiac fibrosis.
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Shao, Ferrari and Zhao to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to evaluate the effect of D-chiroinositol or of a combination of myoinositol and D-chiroinositol on cardiac fibrosis, because Shao teaches that D-chiroinositol is effective to treat liver fibrosis by effectively reducing serum oxidative stress levels in patients, Ferrari teaches that the combination of myoinositol and D-chiroinositol decrease radical oxidative stress, Zhao teaches that patients with hypertension exhibit perivascular and interstitial cardiac fibrosis, and Zhao teaches that oxidative stress mediates cardiac fibrosis in said patients.
Thus, the person of ordinary skill in the art would have administered D-chiroinositol, or the combination of myoinositol and D-chiroinositol taught by Ferrari, to patients suffering from hypertension, with the expectation that D-chirtoinositol, known to treat liver fibrosis by decreasing plasma oxidative stress levels, or the combination of myoinositol and D-chiroinositol, known to decrease radical oxidative stress, will reduce the risk of developing perivascular and/or interstitial cardiac fibrosis and/or will reduce the rate of progression of perivascular and/or interstitial cardiac fibrosis in said patients.
Determining the therapeutic amount of drugs used in the method of treatment, as in instant claims 11-16, by keeping the weight ratio between myoinositol and D-chiroinositol as taught by 
As such, claims 1-16 are rejected as prima facie obvious.

Conclusion
Claims 1-16 are rejected.                                                                                                                                                                                               	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/IRINA NEAGU/Primary Examiner, Art Unit 1627